IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RICKY TEJADA,                             : No. 87 WM 2015
                                          :
                  Petitioner              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
COURT OF COMMON PLEAS OF ERIE             :
COUNTY,                                   :
                                          :
                  Respondent              :



                                     ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Application for Writ of Prohibition and/or

Mandamus Relief is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.